DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of barrier species 1 and lubrication species 2, drawn to claims 1-4, 9-11, 15-17, in the reply filed on 4/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8, 12-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Examiner further withdraws claim 4 as being drawn to the nonelected species. Claim 4 recites a “first tube” in the first lubrication system to carry pumped lubricant, this recitation is drawn to the nonelected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan (US Pub No 2016/0369887 A1) 
Re claim 1, an aircraft gearbox (fig. 2) comprising: a housing (102); a barrier (110C) separating a first compartment (section below 110C) and a second compartment (section above 110C) within the housing; a rotatable drive system (24 and gears driving the pumps located below 110C) component located in the first compartment; a set of gears (108A,B) located in the second compartment, wherein each of the rotatable drive system component and the set of gears are operable to rotate based on torque received from an engine (20); a lubrication system comprising: a first lubrication system (110) operable to lubricate the rotatable drive system component in the first compartment; and a second lubrication system (28,30) operable to lubricate the set of gears in the second compartment, wherein the first lubrication system and the second lubrication system are, at least in part, independent from one another and the barrier inhibits lubricant from passing between the first compartment and the second compartment (fig. 2 shows the first system does not lubricate the set of gears and the second system does not lubricate the rotatable drive system; lubricant spray from the second system does not reach the rotatable drive system since it is collected by 110).
Re claims 2, 10, 16, wherein the first lubrication system is a non-pressurized lubrication system (the dripping of the oil down from 110 is non-pressurized) and the second lubrication system is a pressurized lubrication system (oil ejected from 30 is pressurized by pump 28).
Re claim 9, an aircraft (fig. 1) comprising: an engine (20); a set of gears (108A,B) operable to rotate based on torque received from the engine; a driveshaft assembly (24) receiving torque from the set of gears; and a gearbox comprising: a housing (102); a barrier (110C) separating a first compartment (section below 110C) and a second compartment (section above 110C) within the housing, wherein the first compartment encloses a portion of the 
Re claim 15, a method comprising: providing an aircraft gearbox (fig. 2) comprising a housing (102) and a barrier (110C) separating a first compartment (section below 110C) and a second compartment (section above 110C) within the housing, wherein a rotatable drive system (24 and gears driving the pumps located below 110C) component is located in the first compartment and a set of gears (108A,B) is located in the second compartment; rotating the rotatable drive system component and the set of gears based on torque received from an engine (20); independently lubricating the rotatable drive system component and the set of gears with a lubrication system comprising a first lubrication system (110) and a second lubrication system (28,30), wherein the independently lubricating (fig. 2 shows the first system does not lubricate the set of gears and the second system does not lubricate the rotatable drive system) comprises: lubricating, by the first lubrication system, the rotatable drive system component in the first compartment (fig. 2); lubricating, by the second lubrication system, the set of gears in the second compartment (fig. 2); and inhibiting, by the barrier, a lubricant from passing between the first .

Claim(s) 1, 3, 9, 11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan et al. (US Pat No 5,791,592). Nolan discloses: 
Re claims 1, 9, 15, an aircraft gearbox (fig. 3) comprising: a housing (25,56); a barrier (washer 55) separating a first compartment (56) and a second compartment (25) within the housing; a rotatable drive system component (46) located in the first compartment; a set of gears (28,29,30) located in the second compartment, wherein each of the rotatable drive system component and the set of gears are operable to rotate based on torque received from an engine (13); a lubrication system comprising: a first lubrication system (col 3 ln 15-18 describes oil filling 56 and 25, therefore the reservoir in 56 is construed as the first lubrication system) operable to lubricate the rotatable drive system component in the first compartment; and a second lubrication system (col 3 ln 15-18 describes oil filling 56 and 25, therefore the reservoir in 25 is construed as the second lubrication system) operable to lubricate the set of gears in the second compartment, wherein the first lubrication system and the second lubrication system are, at least in part, independent from one another (the two reservoirs do not rely on each other as they have their own lubricant source) and the barrier inhibits lubricant from passing between the first compartment and the second compartment (the structure of washer 55 forms a seal between 53 and 51 that would prevent the lubricant from flowing between compartments).
Re claims 3, 11, 17, wherein the first lubrication system and the second lubrication system operate in parallel with one another (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US Pat No 5,791,592) in view of Aldridge (US Pat No 7,866,444 B2). Nolan teaches the aircraft gearbox (as cited above):
Re claims 2, 10, 16, wherein the first lubrication system is a non-pressurized lubrication system (the oil reservoir is construed as non-pressurized system).
Nolan does not clearly disclose:
Re claims 2, 10, 16, wherein the second lubrication system is a pressurized lubrication system.
However, Aldridge teaches a gearbox assembly (fig. 2):
Re claims 2, 10, 16, wherein the second lubrication system is a pressurized lubrication system (fig. 2 shows a pump 263 for providing delivering pressurized oil).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a pressurized means, as taught by Aldridge, to ensure oil is actively delivered to the desired area. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654